Mr. Justice Waterman delivered the opinion of the Court. The allegation in the declaration is, that the defendant, in uttering the words charged, meant that the plaintiff had stolen the goods of Blaha. Admitting that there is a variance between the words charged and those proven, and that the substance of the words charged was not proved, appellant failed to point out such variance upon the trial, where, by amendment of the declaration, the variance could have been removed. It is therefore too late to urge such objection here. Ransom v. McCurley, 140 Ill. 626. The refusal of an attachment for a person subpoenaed as a witness by appellant, under the circumstances upon which the attachment was asked, is not a sufficient reason for reversing this judgment. The judgment of the Circuit Court is affirmed.